Citation Nr: 0533172	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for Pellegrini-
Stieda's disease, left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for myositis, 
ossificans, left thigh, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected left knee 
and left thigh disorders.

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
November 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a Board hearing.  The veteran submitted 
additional evidence during his hearing, along with a waiver 
of initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had surgery on his back in January 1988 and in 
April 2002.  In an August 2003 statement, the veteran 
asserted that a VA doctor at the Biloxi VA medical facility 
wrote in his progress notes that the veteran's back disorder 
was due to his service-connected left knee and left thigh 
disorders, and that this also was indicated more recently by 
another VA doctor, at the VA New Orleans facility.  Of 
record, is a March 2002 VA progress noted stating that the 
veteran's back went out secondary to protecting his leg.  
There is a May 2003 opinion from a private doctor, indicating 
that although the veteran's back pain is not due to his 
service-connected disabilities, his altered gait due to his 
leg problems will certainly aggravate his existing back 
problems, therefore making much of his back symptoms 
secondary to his knee and leg pathology.  A January 2001 VA 
examination, indicated that the veteran's back disorder is 
due to his 1987 on-the-job injury, however the examiner 
apparently did not have access to the veteran's medical 
records.  Thus, a medical opinion is necessary to determine 
the nature and etiology of the veteran's back disability.  

During his April 2005 Board hearing, the veteran testified 
that he had X-rays and magnetic resonance imaging (MRI) of 
his left leg done 2 months earlier at the Jackson VA medical 
facility.  He stated he was to undergo a VA examination for 
his left thigh the following month.  These medical reports 
are not of record and need to be obtained and associated with 
the claims folder.  During the hearing the veteran also 
complained that his left knee gives out and that his doctor 
told him he had lateral instability of the left knee.  It 
appears that the veteran's service-connected left knee may 
have increased in severity and a new VA examination is 
warranted to provide a current evaluation of the left knee.  

The veteran has argued that his current hearing loss is due 
to acoustic trauma in service, including noises from guns.  A 
January 2001 note from a VA medical doctor revealed that the 
veteran had a moderately severe sensorineural hearing loss 
and that his hearing loss was consistent with noise exposure.  
The claims folder does not appear to include a VA audiology 
examination with audiometric studies.  Such an examination is 
necessary and needs to be scheduled. 

During the April 2005 Board hearing, the veteran asserted 
that he worked in the VA nursing service for 15 years.  His 
VA employment medical records should also be obtained and 
associated with the claims folder.  

In a January 2003 authorization, VA Form 21-4142, the veteran 
appeared to indicate that he was treated at private medical 
facilities in Biloxi and Gulfport, however he did not provide 
his doctors' names and addresses.  This matter should be 
clarified by the veteran.  Furthermore, a February 2001 VA 
progress note indicated that the veteran was denied Social 
Security Administration (SSA) benefits.  Any medical records 
associated with Social Security Administration determinations 
need to be obtained and associated with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him to clarify whether he was treated 
at private medical facilities in Biloxi 
and Gulfport from 1998 to 2001.  If so, 
the veteran should provide doctors' 
names, addresses and dates of treatment.  
Afterwards, the records should be sought 
and included in the claims folder.  

2.  The RO should obtain from the SSA 
copies of any determinations regarding 
the veteran's claims for disability 
benefits, along with the underlying 
medical records associated with such 
determinations.  

3.  The RO also should ask the veteran to 
provide information regarding his 
employment with the VA nursing service, 
to include dates and locations.  All VA 
employment medical records should be 
obtained and associated with the claims 
folder.  

4.  The veteran's 2005 VA medical 
records, to specifically include MRIs and 
X-rays from the Jackson VA medical 
facility, need to be obtained and 
associated with the claims folder.  The 
RO should also find out whether the 
veteran underwent a recent range of 
motion evaluation for his service-
connected left thigh and the VA facility 
that performed the examination.  
Afterwards, the examination report should 
be added to the claims folder.  

5.  If the veteran was not afforded a 
recent VA examination of his service-
connected left thigh, such an examination 
should be scheduled to determine the 
current nature and severity of his 
service-connected left thigh disability.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorder.  Examination 
findings should be reported to allow for 
evaluation of the left thigh disorder to 
include limitation of flexion, extension, 
abduction and rotation.  Examination 
findings should be reported to allow for 
evaluation of the disability under 
applicable VA rating criteria.  

6.  The veteran needs to be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected left knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of range 
of motion studies to include limitation 
of flexion and extension.  The examiner 
also should comment whether the veteran 
has recurrent subluxation or lateral 
instability and if so whether it is 
slight, moderate or severe.  Examination 
findings should be reported to allow for 
evaluation of the disability under 
applicable VA rating criteria.  

7.  The RO should provide the veteran an 
appropriate VA examination to determine 
the nature and etiology of back 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  The examiner should 
provide an opinion as to the etiology of 
the back disorder, to include the 
following: whether it is at least as 
likely as not that the veteran's back 
disability was caused or aggravated (i.e. 
increased in disability) by the veteran's 
service-connected left knee and left 
thigh disorders.  If the examiner is of 
the opinion that the service-connected 
disabilities did not cause the veteran's 
back disorder, but did make it worse, the 
examiner should express an opinion as to 
what percentage of the current back 
disability is due to the service-
connected disabilities.  A complete 
rationale should be provided for all 
opinions expressed.

8.  The veteran is to be scheduled for a 
VA audiological evaluation.  The veteran 
should be afforded a VA audiological 
evaluation (with audiometric studies) to 
ascertain whether he now has bilateral 
hearing loss disability as defined in 
38 C.F.R. § 3.385, and, if so, whether 
such disability, is at least as likely as 
not related to service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
the veteran's occupational history, to 
ascertain the extent of any post-service 
noise exposure, and should explain the 
rationale for the opinion given.

9.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Clifford Olson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

